Citation Nr: 1506718	
Decision Date: 02/13/15    Archive Date: 02/18/15

DOCKET NO.  12-22 941	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for hemorrhoids.  

2.  Entitlement to an initial rating in excess of 70 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

T. S. Willie, Counsel


INTRODUCTION

The Veteran served on active duty from June 1965 to June 1968.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.  

The Veteran was afforded a hearing before a Veterans Law Judge in December 2013.  A transcript of the hearing testimony is associated with the claims file in Virtual VA.  

The Board notes that it has reviewed the Virtual VA and the Veterans Benefits Management System (VBMS) paperless claims processing systems and has included evidence pertinent to the appeal in the decision therein.

It is noted that one issue before the Board at the time of the personal hearing was service connection for a right knee disorder.  Review of the electronic records reveals that service connection for the residuals of a total knee replacement was granted by an August 2014 rating action.  This is a complete grant of the benefits as to this issue, so it is no longer before the Board.

The Board further notes that service connection for posttraumatic stress disorder (PTSD) was granted in a June 2009 rating decision.  The Veteran expressed disagreement with the rating assigned in April 2010 and a statement of the case was issued in May 2012.  A substantive appeal received in August 2012.  That document noted that it was on the issues for which service connection was sought, but also indicated in a checked box that the appeal was for all issues for which a statement of the case had been issued.  Testimony was taken on the issue at the hearing, and the matter is remanded to the Agency of Original Jurisdiction (AOJ).  Appellant will be contacted if additional action is required.


FINDING OF FACT

Hemorrhoids are not shown by the record.  


CONCLUSION OF LAW

Hemorrhoids were not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 3.303.


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to notify and assist

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met with regard to the issue decided herein.  There is no issue as to providing an appropriate application or the completeness of the application.  By correspondence dated in January 2009, VA advised the appellant of the information and evidence needed to substantiate a claim.  The letter provided notice of what part of that evidence is to be provided by the claimant, and notice of what part VA will attempt to obtain.  The appellant was also provided notice regarding how disability ratings and effective dates are assigned. 

VA has also satisfied its duty to assist.  The claims folder contains service treatment records, VA medical records, VA examinations and identified private medical records.  No additional pertinent records are shown to be available, and the appellant does not argue otherwise.
 
For the foregoing reasons, the Board concludes that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the claim.  No further assistance to the appellant with the development of evidence is required.  38 U.S.C.A. § 5103A (a) (2); 38 C.F.R. § 3.159 (d).  Accordingly, the Board will address the merits of the claim.

ANALYSIS

The Veteran appeals the denial of service connection for hemorrhoids.  Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131.  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).  

Initially, the Board finds that service connection for hemorrhoids is not warranted.  To that end, for veterans, basic entitlement to disability compensation derives from two statutes, 38 U.S.C.A. §§ 1110 and 1131-- the former relating to wartime disability compensation and the latter relating to peacetime disability compensation.  Both statutes provide for compensation, beginning with the words: "For disability resulting from personal injury suffered of disease contracted in the line of duty. . . ." 38 U.S.C.A. §§ 1110 , 1131.  Thus, in order for a veteran to qualify for entitlement to compensation under those statutes, the veteran must prove the existence of a disability, and one that has resulted from a disease or injury that occurred in the line of duty.  Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  The presence of a disability at the time of filing of a claim or during its pendency warrants a finding that the current disability requirement has been met, even if the disability resolves prior to the Board's adjudication of the claim. McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

Here, there is no credible showing that the Veteran has hemorrhoids.  Service treatment records and post service treatment records are negative for hemorrhoids.  As already explained, Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability due to disease or injury, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Here, there is no showing of hemorrhoids at the time of filing of the claim or at any time during this appeal.  Accordingly, the claim is denied.  


ORDER

Entitlement to service connection for hemorrhoids is denied.


REMAND

Review of the record reveals that subsequent to the hearing, additional development was taken on the PTSD issue.  This included additional examination, and possibly some additional therapy.  An August 2014 rating continued the 70 percent rating, granted service connection for a right knee disorder, and grated a total rating for individual unemployability.

The new evidence has not been subject to a supplemental statement of the case, and it is not clear that all current findings have been considered in adjudication.  Thus, to assure due process, further development is indicated.

This issue is REMANDED for the following action:

Readjudicate the instant issue, giving full consideration to all pertinent and recently received records.  If review suggests that additional examination is indicated, such examination should be conducted.  If the benefits sought are not granted, a supplemental statement of the case should be provided to the appellant and his representative, and they should be afforded a reasonable opportunity to respond thereto.  The case should then be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


